UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
Michelle Smith,                           )
                                          )
      Plaintiff,                          )
                                          )
              v.                          )                  Case No. 15-cv-01798 (APM)
                                          )
Mayor, District of Columbia, et al.,      )
                                          )
      Defendants.                         )
_________________________________________ )

                                 MEMORANDUM OPINION

       The Court of Appeals has directed this court to “determine whether appellant [Michelle D.

Smith] filed a timely notice of appeal.” USCA Order, ECF No. 26 [hereinafter USCA Order]. The

court has reviewed Smith’s Response to the Order to Show Cause (“Response”), and the court

finds that her notice of appeal was timely filed. See USCA Order, Pl.-Appellant’s Resp. to the

Order to Show Cause, ECF No. 26-1 [hereinafter Resp.].

       Smith was required to file her notice of appeal “with the district clerk within 30 days after

entry” of the court’s denial of her Motion for Reconsideration. See Fed. R. App. P. 4(a)(1)(A),

(a)(4). The court denied her Motion for Reconsideration by minute order on July 27, 2016. See

Minute Order, July 27, 2016. Accordingly, to be considered timely, Plaintiff had to file her notice

of appeal with the District Court’s clerk’s office no later than August 26, 2016.

       The court finds Smith timely filed her Notice of Appeal. Smith submitted evidence with

her Response showing that she transmitted her Notice of Appeal by U.S. Postal Service Certified

Mail to the District Court’s clerk’s office on August 25, 2016. See Resp. at 5. The clerk’s office

received the Notice of Appeal the following day, August 26, 2016—the 30th day following entry
of the denial of her Motion for Reconsideration. Id. The clerk’s office’s receipt of the Notice of

Appeal rendered the Notice of Appeal “filed” for purposes of Rule 4(a) of the Federal Rules of

Appellate Procedure, see Royall v. Nat’l Ass’n of Letter Carriers, AFL-CIO, 548 F.3d 137, 142

(D.C. Cir. 2008) (“The Supreme Court has long recognized that, with exceptions not relevant here,

receipt by the clerk within the required time period satisfies the timely filing requirement for a

notice of appeal in a civil case[.]” (citing Houston v. Lack, 487 U.S. 266, 273–74 (1988); Parissi

v. Teechron, Inc., 349 U.S. 46, 46 (1955))), even though the Notice was not formally entered on

the docket until September 1, 2016, Notice of Appeal, ECF No. 24. Accordingly, Smith’s Notice

of Appeal was timely filed.




Dated: December 23, 2016                            Amit P. Mehta
                                                    United States District Judge